Citation Nr: 1328336	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease, to include as due to DM and/or exposure to 
herbicides.

3.  Entitlement to service connection for left upper 
extremity peripheral neuropathy, to include as due to DM 
and/or exposure to herbicides.

4.  Entitlement to service connection for right upper 
extremity peripheral neuropathy, to include as due to DM 
and/or exposure to herbicides.

5.  Entitlement to service connection for left lower 
extremity peripheral neuropathy, to include as due to DM 
and/or exposure to herbicides.

6.  Entitlement to service connection for right lower 
extremity peripheral neuropathy, to include as due to DM 
and/or exposure to herbicides.

7.  Entitlement to service connection for erectile 
dysfunction, to include as due to DM.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
March 1972.

These matters come before the Board of Veterans' Appeals 
(BVA or Board) from a July 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 2011 the Veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  Evidence pertinent 
to the matters on appeal was received contemporaneously with 
the Veteran's September 2011 Board hearing.  The Veteran has 
waived initial RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that additional 
development is necessary in this case.

The Veteran seeks service connection for the disabilities on 
appeal primarily on the basis of exposure to herbicides 
during claimed service in Vietnam.  The Board notes, 
however, that at his August 2011 Board hearing the Veteran 
claimed that he had been diagnosed with diabetes 
approximately a year following service, essentially 
confirming that the Veteran also seeks serve connection for 
diabetes on a direct basis.  In this regard, the Board 
observes that at his August 2011 Board hearing the Veteran 
indicated that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  The Board notes 
that VA is obligated to acquire such records when relevant.  
While the Veteran did not specify the disabilities upon 
which the SSA award was based, the potential relevance of 
the records from the SSA cannot be ignored.  On remand, 
these records must be requested and placed in the file.  Any 
negative response should also be documented in the file.

While acknowledging that the Veteran has submitted 
correspondence and his unit's history from the U.S. Army and 
Joint Services Records Research Center, after a careful 
review of the evidence currently associated with the claims 
file, the Board has been unable to confirm the Veteran's 
assertion that he had active service in Vietnam.


The two years and 28 days of Foreign or Sea Service 
reflected on his DD 214 corresponds to the Veteran's service 
aboard the USS WASP, as indicated by his available personnel 
records.  The Board also notes that at his August 2011 
hearing the Veteran indicated that he had possession of 
awards, decorations, or other such documentation reflecting 
his service in Vietnam.  At the hearing the Veteran was 
encouraged to submit evidence in support of his claims.  The 
Veteran is again encouraged to submit evidence adequate for 
VA compensation purposes demonstrating his service in the 
Republic of Vietnam or to petition the service department to 
correct his service record.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that the findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's SSA disability records.  Any 
negative response should be documented 
in the file.

2.  Thereafter, readjudicate the issues 
currently on appeal.  If any of the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


